NUMBER 13-16-00411-CV

                                 COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE HECTOR L. RODRIGUEZ


                        On Petition for Writ of Mandamus.


                                          ORDER

             Before Justices Rodriguez, Benavides, and Perkes
                             Per Curiam Order

       Relator, Hector L. Rodriguez, filed a petition for writ of mandamus and motion for

emergency temporary relief in the above cause on July 18, 2016. Through this original

proceeding, relator contends, inter alia, that the trial court abused its discretion by striking

relator’s counter-petition and original petition and denying his motion for a mistrial, and

further abused its discretion by denying relator a jury trial on reasonable attorney’s fees.

Through his motion for emergency temporary relief, relator seeks to stay the trial of this

matter pending resolution of this original proceeding. The real party in interest, Tamara
L. Rodriguez, has filed a response in opposition to the motion for emergency temporary

relief.

          The Court, having examined and fully considered the motion for emergency

temporary relief and the response, is of the opinion that the motion should be granted.

The motion for emergency temporary relief is GRANTED and the trial of this matter, set

to resume on July 25, 2016, is ordered STAYED pending further order of this Court, or

until the case is finally decided.     See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

          The Court requests that the real party in interest, Tamara Rodriguez, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

          IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
19th day of July, 2016.




                                               2